DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a method, comprising: receiving a request for content from a user wearing a head mounted display; providing the content for rendering on a first display screen of a head mounted display (HMD) worn by the user, in response to the request; detecting a signal to render on a second display screen of the HMD a portion of the content that is being rendered on the first display screen, wherein the second display screen is defined on a front face of the HMD and is visible to a non-HMD user; in response to detecting the signal, identifying and selecting the portion of the content that is currently rendering on the first display screen for rendering on the second display screen, wherein the portion of the content is identified to align with a gaze direction of the user viewing the content presented on the first display 
Claims 2-10 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 11 is allowed since the claim recites a head mounted display, comprising: a lens of optics for viewing content; a first display screen disposed behind the lens of optics, such that the lens of optics is between the first display screen and an eye of a user, when the head mounted display (HMD) is worn by the user, the first display screen configured for rendering the content; a second display screen disposed on a front face of the HMD and facing outward, the second display screen is configured for rendering the content; and electronic circuitry communicatively coupled to a processor associated with the HMD, the first display screen and the second display screen, the electronic circuitry used to transmit a signal to the processor, wherein the signal is used to request the processor to, identify, select and transmit a portion of the content that is currently rendering on the first display screen to the second display screen for rendering, wherein the portion of the content is identified to align with a gaze direction of the user viewing the content presented on the first display screen.
Claims 12-13 are allowed as being dependent upon aforementioned independent claim 11.
The closest prior art by Sako et al. (hereinafter Sako – US Doc. No. 20150253573) discloses a HMD comprising external displays so that the displays are visible by a non-user wherein the displays can either display depictions of the user’s eye based on the gaze direction of the user or they can display the same content as displayed on the in response to detecting the signal, identifying and selecting the portion of the content that is currently rendering on the first display screen for rendering on the second display screen, wherein the portion of the content is identified to align with a gaze direction of the user viewing the content presented on the first display screen, wherein operations of the method are performed by a processor associated with the HMD.  More specifically, Sako does not control the display of internal content on the external displays based on the detected gaze of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694